Case: 2:65-cv-00031-DMB-JMV Doc #: 323-5 Filed: 05/31/19 1 of 2 PagelD #: 6847

2018-2019
Cleveland School District Enrichment Programs
Aims activities in math and science
Brain Pop
Delta Science Modules from Delta Education
Early Literacy
ELL Services
GEMS-Great Explorations in math and science
Hatch programs for smartboards
My Reading Coach
My Skills Tutor
Positive Behavior Interventions Supports
Reading Eggs
Reading Plus
Saxon math and phonics
Dyslexia Program/Therapist
Shurley English
Sight Words by Sampson
STEM-Engineering and Robotics
Thinking Maps
Afterschool tutorials
Study Island
Singapore Math Strategies
Saturday School
Extended School Year
Accelerated reading and math
Ten Marks Math Online Learning
AP classes

Dual credit courses

EXHIBIT

E

2
Ss
gS
S
s
=
2S
3
=
Ss
a

 
Case: 2:65-cv-00031-DMB-JMV Doc #: 323-5 Filed: 05/31/19 2 of 2 PagelD #: 6848

Mastery Prep Assessments
iReady

iReady Teacher Toolbox
STEMSCOPES

Moby Max

HERO
